                   Case 5:21-cv-03075-VKD Document 1-3 Filed 04/27/21 Page 1 of 6

Contact
                                    Andy Hopper
www.linkedin.com/in/andyhopper1     Design Consultant at Juniper Networks
(LinkedIn)                          Bournemouth

Top Skills                          Summary
3rd Line Support
                                    A strong network engineering background consisting of (but not
Cisco Routers
                                    limited to) the installation, maintenance and troubleshooting of
Cisco IOS
                                    large or small scale infrastructures consisting of routers, switches,
Certifications                      console servers and optical transport equipment as well as extensive
                                    exposure to wireless and voice platforms.
ccnp
                                    Possession of relevant skills to be able to troubleshoot and maintain
                                    and repair various network components on the infrastructure
                                    including routers, switches, console servers and optical transport
                                    equipment.
                                    Ability to verify capacity and perform ad-hoc rerouting of traffic or
                                    implement traffic management (qos/cos)


                                    Skilled in dealing with RMA requests through OEM vendors as
                                    well as perform tracking, maintaining and updating internal asset
                                    inventory of defective and replacement parts.


                                    Schedule and perform network maintenance, repair, and upgrade
                                    tasks as needed while limiting the impact on the production network


                                    Provide support and expertise to teams located at remote data
                                    centres and be the liaison for them, work with other teams such
                                    as facilities and DC engineers to enlist their assistance with items
                                    such as power and racks as well as fault location and rectification of
                                    any cabling issues whether copper or fibre as well as identifying the
                                    relevant transmission devices.


                                    Very Strong working knowledge of Juniper(mx, ptx, srx and ex) /
                                    Cisco (IOS and Nexus and XOS) as well as Arista devices and
                                    Facebook open compute platforms, strong knowledge of DWDM
                                    technology as well as being able to troubleshoot devices such
                                    as Ciena/Cyan and Infinera and also troubleshooting of optical
                                    repeaters, possesses strong working knowledge of Linux OS
                                    (debian or redhat) for tools like (but not restricted to) netcat, TCP


                                                                   Page 1 of 6
Case 5:21-cv-03075-VKD Document 1-3 Filed 04/27/21 Page 2 of 6

                 dump, nmap etc as well as a complete understanding of bash and
                 Python scripts.

                 Perform queue management for alarms, tasks and incidents as well
                 as participating in ongoing deployment projects as well as ensuring
                 all internal documentation is updated.



                 Experience
                 Juniper Networks
                 Design Consultant
                 December 2018 - Present (2 years 5 months)
                 London, Greater London, United Kingdom


                 BMI Group (Roofing & Waterproofing)
                 Senior Network Engineer
                 May 2018 - December 2018 (8 months)
                 London, Greater London, United Kingdom

                 Senior network engineer architecting and scaling the recent merger of the
                 global business.


                 Facebook
                 Network Engineer
                 November 2016 - May 2018 (1 year 7 months)
                 London, Greater London, United Kingdom

                 • Installed, configured, monitored, troubleshooting, and maintained large scale
                 infrastructure utilising advanced knowledge in Cisco Nexus 2000/5000/7000
                 switches, Cisco ASR 9922 routers, Juniper MX960, MX480 and PTX5000,
                 Facebook Network Appliance.
                 • Developed and kept an up to date inventory of all production systems
                 ensuring readiness to mitigate security risks whilst handling RMA request
                 through OEM vendors.
                 • Providing high levels of technical support to teams locate in remote data
                 centres whilst collaborating with other teams to ensure the attainment of
                 project goals.
                 • Demonstrating exceptional skills in using scripting environment consisting
                 mainly of python and bash scripting tools.
                 • Ensuring up to date, relevant and efficient documentation such as RMA whilst
                 providing training for the team on a global level and enabling them to perform
                 additional requirements for their position through the provision of tools.
                                                     Page 2 of 6
Case 5:21-cv-03075-VKD Document 1-3 Filed 04/27/21 Page 3 of 6

                 • Leading a multi functional European team (EMEA) and utilising excellent
                 interpersonal skills to motivate, train and schedule task to ensure quality
                 performance and meeting of deadlines.


                 Apple
                 Network Engineer
                 June 2016 - November 2016 (6 months)
                 • Established a comprehensive efficient network environment by designing
                 systems configuration, directing installation and commissioning of network
                 equipment.
                 • Successfully generated wireless heatmaps, and SSIDs as well as
                 collaborating with 3rd party vendors to guarantee regular maintenance and
                 ensure adherence to scope of communication.
                 • Interacted and negotiated with vendors, outsourcers, and contractors to
                 secure network products and services.
                 • Provided high level technical support and operational support for network
                 infrastructure devices whilst practicing network inventory management.
                 • Upgraded the existing equipment and arranging relevant RMA of devices and
                 components as required which consisted of Cisco 6500, 4500 as well as 4948
                 3550,2950 and 3950 devices, Juniper MX960, MX480,MX140 and SRX410
                 device as well as Cisco CAP36** CAP37** series wireless devices.


                 CORETX
                 4 years 6 months

                 Network Engineer
                 January 2014 - June 2016 (2 years 6 months)
                 • Created and maintained documentation as it relates to network configuration,
                 network mapping, processes, and service records.
                 • Developed, implemented and maintained policies, procedures, and
                 associated training plans for network administration, usage, and disaster
                 recovery.
                 • Assigned as primary provisioning engineer for all new customer services
                 into the network and ensure HLD and LLD are created and signed off to meet
                 correct standards and details are fully documented, this consists of face to
                 face meetings and technical conference calls to keep the proposed solution on
                 time, meets customer satisfaction and sets correct expectations for successful
                 delivery of the projects.
                 • Utilised excellent interpersonal skills to interact and negotiate with vendors,
                 outsourcers, and contractors to secure network products and services.


                                                     Page 3 of 6
Case 5:21-cv-03075-VKD Document 1-3 Filed 04/27/21 Page 4 of 6

                 • Spearheaded the migration project for the integration of customers from
                 Cisco platform to Juniper platform ensuring updates and tactical integrations
                 are performed as well as monitoring and troubleshooting.
                 • Assigned as lead engineer for wireless deployment services offered by
                 C4L to remote business customer base, consisting of troubleshooting and
                 configuration as well as interact and negotiate with vendors, outsourcers, and
                 contractors to secure network products and services.

                 3rd Line Network Support Engineer
                 January 2012 - January 2014 (2 years 1 month)
                 C4L is a leading data centre colocation and connectivity solutions provider, we
                 have access to over 100 UK data centres and more than 300 globally. In these
                 data centres we offer a range of services including colocation, connectivity,
                 cloud and communications. We have our own data centre located on the South
                 West coast and operate a private, high-capacity, 1-100Gb capable fibre-optic
                 network. This network is entirely Cisco based and links multiple data centres
                 across the UK using a diverse fibre optic backbone and DWDM technology to
                 provide very high performance.


                 C4L is now in its 13th trading year and our clients include government
                 agencies, FTSE 250 companies, international financial institutions, system
                 integrators, top 100 VARs, resellers and many of the UK's network carriers.
                 Our entire business is committed to customer satisfaction and quality of
                 service and we have achieved certifications such as ISO9001 & 27001 to
                 demonstrate this. C4L was the 2012 winner of HSBC's South West Business
                 Thinking initiative, and has been ranked in the Deloitte Technology Fast 50
                 and Fast 500 EMEA, as well as the Sunday Times Microsoft Tech Track 100.


                 I Systems Limited
                 Project Engineer
                 April 2009 - December 2011 (2 years 9 months)
                 Technical Support Specialist working within Data centres providing support for
                 all aspects of equipment installation (from Cabling (single mode, multimode,
                 cat5, 5e & 6) as well as electrical 3 phase installs and equipment racking/
                 stacking, Field Engineer for Orange (EE) primary role of installing Cisco
                 networking equipment into remote switch sites as well as Tellabs, Ciena,
                 Huawei equipment and ensuring required end2end connectivity by creating
                 and installing base configurations on equipment. ensuring all work is fully
                 documented and meets/exceeds required standards and SLA's.Core network
                 engineer for EE.

                                                    Page 4 of 6
Case 5:21-cv-03075-VKD Document 1-3 Filed 04/27/21 Page 5 of 6



                 Role included:


                 Installation of all aspects of
                 network infrastructure, both optical & data,both in rack and through EE's ODF/
                 APF frames, including testing & fault finding.
                 Installation & testing of both AC & DC power.
                 Installation of various types of telecoms equipment.
                 Liasing with various other departments within EE such as planning, to ensure
                 planning files are updated correctly, and to notify of any changes to design
                 whilst installation is ongoing.
                 Reporting any issues,both current & potential to the conformance team.
                 Early engagement of 3rd party companies,for work on EE sites to ensure the
                 engineers are following EE's installation process,along with making sure health
                 & safety regulations are followed.


                 Porschmode
                 Mechanical Engineer
                 October 2005 - March 2009 (3 years 6 months)
                 Bristol, United Kingdom

                 Full time mechanical engineer on Porsche cars for a Specialist garage, this
                 included all levels of service and repair as well as MOT inspection, additional
                 role as a scrutiniser on race preparation for customers vehicles to ensure they
                 passed the required scrutenering process on race days.
                 Personal Sideline as motorcycle mechanic providing race ready motorcycles
                 to customers and ensuring they are ready for track day/race day hire and
                 ensuring they meet high safety standards required for the public sector, this
                 encompassed all levels of motorcycle maintenance and repair as well as
                 upgrading the motorcycles to a race ready standard to ensure the customer is
                 able to compete at the highest levels.


                 Capgemini
                 3rd Line Systems Administrator
                 March 2000 - October 2005 (5 years 8 months)
                 Microsoft NT Team
                 Working within the Microsoft team which had been newly formed within
                 Capgemini, owner of customer's systems which involved the initial project
                 formation through to full system ownership within Capgeminis domain.
                 All system aspects covered, from backup to new projects.
                 Skills used.

                                                      Page 5 of 6
Case 5:21-cv-03075-VKD Document 1-3 Filed 04/27/21 Page 6 of 6

                 IIS, Active Directory, NFS, disaster recovery.




                 Education
                 Malmesbury




                                                    Page 6 of 6
